Terminal Disclaimer
The terminal disclaimer filed on 07/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Patent No. 1106029, 1095819 and 10863071 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
After a further search and thorough examination of the present application and in light of the prior art made of record and the applicant’s arguments, claims 1-30 are found to be in condition for allowance.

Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
The claims are allowable over the prior art of record since the cited reference taken individually or in combination fails to particularly disclose since Claim 1, the only independent claim, recites “a handheld device for capturing and displaying video data” comprising “a first video camera” and a “second video camera”, wherein the first and second video cameras are attached to “two opposed first and second exterior surfaces”.  In Ex parte Binder, Appeal No. 2019–003108 (P.T.A.B. July 27, 2020), the Patent Trial and Appeal Board found for the related ‘562 application a rejection under 35 U.S.C. § 103 as obvious over a combination of U.S. Patent Application Publication No. 2007/0279482 A1 (“Oswald”) and U.S. Patent Application Publication No. 2008/0176077 A1 (“Doughty”) to be in reversible error.  Specifically, the Board found the modification of Oswald, which discloses two cameras pointing in opposite direction, to use a stereoscopic pair of cameras, would change the principle of operation of Oswald.  As such, the combination would not make obvious the “first digital camera” and “second digital camera” arranged in a handheld device such that their respective opposite lenses are attached to “two opposed first and second exterior surfaces”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487